Title: From Thomas Jefferson to William Fleischer, 13 October 1804
From: Jefferson, Thomas
To: Fleischer, William


               
                  
                     Sir
                  
                  Washington Oct. 13. 04
               
               I duly recieved your favor of the 8th. and in that the letter of Monsr. Faujas de St. Fond, from whom whatever comes is acceptable. I recieved safely also the work of his which you were so kind as to send, & for which I send you by mr Carpenter the price 18. dollars; of which 15. are inclosed, & three metallic he will deliver, there being no paper of so small a denomination. Should you have any other works, new and good, among your collection, I would thank you to take the trouble of noting to me their title and price, my own collection furnishing most things old, and my time not permitting me to read but what is good. The title will enable me to judge whether the subject interests me. Accept my salutations & respects.
               
                  
                     Th: Jefferson
                  
               
            